Citation Nr: 1113454	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.    

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2005 and March 2006 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Fort Harrison, Montana.                  

In a decision, dated in November 2008, the Board denied the Veteran's claims of entitlement to service connection for right ear hearing loss, left ear hearing loss, tinnitus, and the residuals of a right shoulder injury.  

The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Memorandum Decision, the Court vacated that portion of the Board's November 2008 decision that had denied service connection for right ear hearing loss, left ear hearing loss, and tinnitus, and remanded the case for action consistent with its decision.  The Court specifically noted that the Veteran raised no issue with regard to service connection for his right shoulder injury, and the Court thus deemed that claim abandoned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition.  In the Veteran's substantive appeal (VA Form 9), dated in September 2006, he requested a hearing at the RO before a Member of the Board.  Subsequently, in April 2007, a hearing was conducted at the RO before a Veterans Law Judge.  

As stated in the Introduction, in a November 2008 decision, the Board, in pertinent part, denied service connection for right ear hearing loss, left ear hearing loss, and tinnitus.  The Veteran subsequently appealed the November 2008 decision to the Court, and in a November 2010 Memorandum Decision, the Court vacated the Board's November 2008 decision with respect to the aforementioned issues, and remanded the case for action consistent with its decision.     

In a letter, dated in February 2011, the Board notified the Veteran that the Veterans Law Judge who had conducted his hearing was no longer employed by the Board. The Board indicated that, by law, a veteran must be given the opportunity for another hearing.  In the Veteran's return response, received by the Board in March 2011, he indicated that he desired a videoconference hearing at the RO before a Veterans Law Judge.  Thus, this case needs to be returned to the RO so that a videoconference Board hearing may be scheduled.

To ensure full compliance with due process requirements, the appeal is REMANDED to the RO for the following development:

The RO should schedule the Veteran for a videoconference hearing at the RO in accordance with applicable procedures.  The Veteran and his representative  should be provided with notice as to the time and place to report for said hearing.   

Thereafter, the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


